THAYER, District Judge,
after stating the case as above, delivered the opinion of the court.
Having in view the relations existing between the parties to the agreement dated March 5,1885, the terms of that agreement, and the circumstances under which it was executed, we feel constrained to hold, as the circuit court appears to have ruled, that the agreement in question precludes the plaintiff in error from recovering on the cause of action stated in the present suit. It appears that the owners of the steamer Colonel McLeod had recovered two judgments in different forums for the same wrong and injury,—the one against Thomas C. Power, in the admiralty court, and the other against O’. S. Weaver and Roger S. Munger, in the state court. The latter persons questioned the validity of the verdict which had been rendered against them, and were in a position to attack the verdict in the trial court, and to have it reviewed on a writ of error by an appellate tribunal. At this juncture, Power, the plaintiff in error, seems to have intervened for his own protection and advantage, and to have induced Weaver and Munger to abandon the further defense of the suit against them. The proposition to let a judgment be entered against Weaver & Co. in the state court upon the verdict that had then been returned, and to pay that judgment, seems to have come from counsel who were employed by the present plaintiff in error, and the proposition in question appears to have been made, in the belief, that, if the judgment in the state court was paid, it would operate to discharge the decree in the admiralty suit, which was then pending on appeal in the supreme court of the United States. That it did not have the intended operation is a matter of no concern to Weaver & Co., as the opposite party took his chances that it would have such effect, and cannot now be heard to complain if he was misled or was mistaken. It also appears from the record that the money paid into the state court by Weaver & Co., pursuant to the agreement of March 5, 1885, was actually withdrawn under some arrangement - between Baker and others and Mr. Power, and that the fund was eventually used to satisfy the decree against the latter in the admiralty court. But it is inore important to observe that the very event has now happened which was foreseen by the parties to the agreement of March 5, 1885, and was provided for therein. It was stipulated in that agreement, in substance, that if said Thomas C. Power fails to have the decree against him satisfied, and is compelled to pay the same, “then and in that event the said Roger S. Munger and Charles S. Weaver agree to refund and pay over to him the said amount paid by him, and used towards paying the said judgment against C. S. Weaver & Co.” This clause of the agreement, we think, is the measure of the liability which the plaintiff in error can now enforce against the members of the firm of C. S. Weaver & Co., or either of them, inasmuch as the very contingency has arisen which the parties foresaw and provided for. If it was intended *39that Weaver & Go. should rest under or assume any other liability to the opposite party to the agreement than the one above expressed, in the event that he was compelled to pay the decree of the admiralty court, that additional or different liability should have been stated. It is a fundamental rule that in the absence of fraud or mistake, when parties see fit to put their engagements in writing, the written agreement is conclusively presumed to express all of the obligations which either party intended to assume towards the other. It is of no importance, therefore, that the contract in question did not expressly declare that Mr. Power would not seek to hold Weaver & Co. liable to him for the full amount of the admiralty decree, if he was eventually compelled to pay it, for that agreement is necessarily implied in what was in fact expressed.
We also consider it very improbable that Munger and Weaver would have consented to abandon the defense of the suit pending against them in the state court, and to pay the judgment therein on the terms mentioned in the agreement of March 5, 1885, if they had understood that Power and the other owners of the steamer Butte claimed that Weaver & Co. were liable over to them for whatever-sum they might he compelled to pay in settlement of the existing decree in the federal court, and that such a demand would, in the end, be preferred against the firm of C. S. Weaver & Co. It is far more reasonable to believe that Munger and Weaver acted in the belief that the contract of March 5, 1885, was a release from all further liability on account of the collision between the two steamers, except the liability stated in the agreement to refund to Mr. Power tlje money which he had advanced to help pay the judgment in the state court, if the latter was unsuccessful in avoiding the payment of the existing judgment in the federal court. Such, we think, was the interpretation placed upon the contract of March 5, 1885, by all of the parties thereto when it was executed; and such, we think, was the necessary legal effect of that agreement. Entertaining that view, it becomes unnecessary to consider some other interesting questions presented by the record which have been discussed by counsel with much thoroughness and ability. The judgment of the circuit court will accordingly he affirmed.